Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues that US. Publication No. 2016/0202691 to Pettersson et al. (hereinafter "Pettersson") fails to cure the deficiency of the US Publication 2019/0125022 to George (hereinafter "George"). Put differently, applicant argues Pettersson does not teach the limitation “wherein the preceding one or more of the manufacturing processes are updated based on execution of a subsequent one or more of the manufacturing processes on the piece of material" as claimed in lines 16- 17. Specifically, Applicant argues:
“The Office Action concedes that George does not…The Office Action cites Pettersson as teaching this recitation of claim 1. Applicant respectfully disagrees. Pettersson is directed to a "method for controlling a production process of an object in a production assembly and for compensating errors occurring in the production process." Pettersson at Abstract.
…
In contrast to Pettersson, the claimed "manufacturing process" is ''updated based on execution of a subsequent one or more of the manufacturing processes," as is further described in at least para. [0042] of the as-filed specification:
….
Thus, a first manufacturing process may be updated based on information regarding a second (downstream) process. The claimed article data is dynamic and is updated throughout one or more of a plurality of manufacturing processes to adapt upstream or downstream manufacturing process. Comparing a sample to a CAD file and altering the same process to align the sample with the CAD file is fundamentally different than making updates to one or more manufacturing processes "based on execution of a subsequent one or more of the manufacturing processes," as claimed…nowhere in Craamer is 

	Examiner’s Response: Examiner respectfully disagrees with above outlined arguments against Pettersson reference. The disputed limitation of claim 1 recites “wherein the preceding one or more of the manufacturing processes are updated based on execution of a subsequent one or more of the manufacturing processes on the piece of material.”
	 Please note that Applicant’s earlier reply (See, Remarks filed on 05/12/2021, page 6) actually points to para. 0053 of the specification to show support for this disputed limitation rather than para. 0042 & 0056 as argued by current reply in page 7. The earlier reply states, by pointing to para. 0053 and fig. 1B, the “pre-treatment step at 140” can be an example of claimed “preceding one or more of the manufacturing processes” and “lab and/or visual inspection at 144” as claimed “subsequent one or more of the manufacturing processes”. Here, if the inspection fails the “material testing database 134 may be updated”. See ¶0053 of the specification.
	The Office action maps Pettersson’s (which also uses CNC based manufacturing machines with CAD models) manufacturing actions as in George at production facility 1 to produce objects 3 (samples) as claimed step of “preceding one or more of the manufacturing processes” because they manufacture objects 3 and the steps of quality inspection performed at “measuring facility 4” (analogous to applicant’s inspection by either human or by computer vision, machine vision, and machine learning disclosed in para. 0053) as claimed “ subsequent one or more of the manufacturing processes” because it is downstream of the production facility 1 as shown in figs. 1- 2. Pettersson parameter values of the production facility are amended” (para. 0011). Therefore, the amending/updating performed in Pettersson is based on the execution of actions of the quality testing at facility 4 (See, figs. 1- 2) which is subsequent/downstream to the production step 1.
Here, as described in additionally pointed paras. 0042 & 0056 of the specification, the result obtained at the “measurement facility 4” are used as feedback to update/amend the previous step(s) performed at “production assembly 10”. Contrary to applicant’s comment of “the same process to align the sample with the CAD file”, the production steps at system 1 and quality testing at facility 4 are two different processes as can be clear to PHOSITA in view of applicant’s specification under BRI. The comparing step of Pettersson is merely used to determine a feedback (“the error”, para. 0083) which is used to update the actions performed at the “production facility 1” thereby meeting the requirement of the disputed claim limitation under BRI. 
With respect to Applicant’s another comment of “claimed article data is dynamic and is updated throughout one or more of a plurality of manufacturing processes to adapt upstream or downstream manufacturing process” based on features of para. 0042 and 0056, Examiner respectfully states that these features are not recited in the claim 1 and certainly not in the disputed limitation. Please note although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 
	Accordingly, Examiner respectfully submits that Pettersson teaches the disputed limitation and the arguments are not persuasive.

	Examiner also notes that Applicant further argues against Craamer and Colaianni references in page 8. However, the thrust of these arguments is directed to state Craamer and Colaianni also fail to teach above disputed limitation. Since Pettersson clearly teaches the disputed limitation, the argument against these references are not applicable to the position taken in the Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115